[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM RE: MOTION TO REARGUE
The court makes the following orders with respect to the numbered paragraphs of the defendant's Motion to Reargue dated March 14, 2002:
1. Denied
2. Denied CT Page 6874
3. Withdrawn by the defendant.
4. Denied
5. Denied
6. Denied
7. The plaintiff is ordered to pay 50% of unreimbursed medical and 50% of day care or day camp expenses to the defendant within 30 days of notice from the defendant. The plaintiff is ordered to pay 50% of the cost of synagogue membership, religious school expenses, and all other costs of the religious education and training of the children within 30 days of notice from the synagogue that these expenses are due.
8. Prior to the filing of the children's tax returns the parties are to confer and choose the method which will be least expensive for the children.
9. The defendant's maiden name, Judith H. Weiss, is restored.
10. Denied
11. The defendant shall pay his share of the health insurance to the defendant bi-weekly.
  ___________________ Pickard, J.